DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered. Claims 1-11 are currently pending in this application.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. With regard to applicant’s argument that Picetti does not teach or suggest the newly added limitations, the examiner disagrees. Picetti discloses that the attachment portion (threaded shank; 14) is disposed along a medial axis of head portion (12) and in other embodiments may be placed to one side of a medial axis, for example directly beneath one of the channels (apertures; 22 and 24) (paragraph 0022). Therefore, it would have been an obvious matter of design choice to modify the location of the attachment portion such that the first aperture is directly lined up over the attachment portion and in line with the longitudinal axis, since both offset and lined up embodiments are contemplated by Picetti and since this modification would contribute to whatever benefit the design would offer for the individual patient. See rejection below for further explanation.                                                                           
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2004/0111088 A1 to Picetti et al. (Picetti) in view of US Patent No. 5,603,714 to Kaneda et al. (Kaneda), and further in view of US Patent Application Publication No. 2004/0039383 A1 to Jackson (Jackson).
Regarding at least claim 1
Picetti teaches a fixation element for use in orthopedic surgery, particularly spinal surgery (abstract).  Picetti meets the limitations of a method of implanting a unitary bone fixation assembly (710; fig. 10) to provide augmented support, the method comprising: providing a unitary bone fixation assembly comprising: a screw having a longitudinal axis, a screw head (712), and a threaded shank (714) wherein the screw head and the threaded shank are formed from a single entity; a first aperture (722) positioned about the screw head; and a second aperture (724) spaced apart from the first aperture and positioned about the screw head, wherein the second aperture has a first aperture end opening (front), a second aperture end opening (rear), and a lateral aperture opening (side), wherein the first aperture end opening and the second aperture end opening are on opposite sides of the second aperture forming a lumen, wherein the lateral aperture opening connects the first aperture end opening and the second aperture end opening (fig. 10) and wherein the first aperture and the second aperture are of a single unitary construction about the screw head, wherein the second aperture is offset so that the second aperture-does not line up over the threaded shank (both apertures are offset from the longitudinal axis of the shank); inserting a first longitudinal member (R1) into the first aperture from the top; engaging a first compression member (744) with the first aperture to secure the first longitudinal member; inserting a second longitudinal member (R2) having a rod diameter into the second aperture through one of the first or second aperture end openings (fig. 10 shows inserting the rod R2 from a lateral side)37Docket No. 0218.447.0003; and engaging a second compression member (786) with the second aperture to secure the second longitudinal member and provide augmented support, as claimed by applicant.

    PNG
    media_image1.png
    262
    208
    media_image1.png
    Greyscale

Picetti further discloses that the attachment portion (threaded shank; 14) is disposed along a medial axis of head portion (12) and in other embodiments may be placed to one side of a medial axis, for example directly beneath one of the channels (apertures; 22 and 24) (paragraph 0022 and figs. 5 and/or 8). However, Picetti does not teach wherein the first aperture directly lines up over the threaded shank and in line with the longitudinal axis.
It would have been an obvious matter of design choice to make the different portions of the bone fixation assembly of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. More specifically, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the attachment portion such that the first aperture is directly lined up over the attachment portion and in line with the longitudinal axis, since both offset and lined up embodiments are contemplated by Picetti and since this modification would contribute to the benefits of whatever design is desired for the individual patient. 
Furthermore, since applicant has not disclosed that these modifications solve any
stated problem or are for any particular purpose and it appears that the device would
perform equally well with either designs, these modifications are a matter of design
choice. Absent a teaching as to criticality that that the first aperture directly lines up over the threaded shank and in line with the longitudinal axis, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
                                                      

However, Picetti also does not teach wherein the lateral aperture opening includes a lip extending above a bottommost surface of the second aperture, wherein the lateral aperture opening is smaller than the rod diameter to provide lateral support to the second longitudinal member after being inserted into the second aperture, or wherein a height of the second aperture is greater than the width of the second aperture.
Kaneda teaches an instrument for anterior correction of scoliosis or the like which includes screw rods passed through rod holes in the heads of vertebra screws (abstract). The bottom part of the opening (lateral aperture opening; 33) has a jaw (lip; 34) formed in it, forming an aperture having a height greater than its width and an opening smaller than the rod diameter, for the purpose of preventing the rod (longitudinal member; 23) from jumping out of the rod passage hole (second aperture; 28) (col. 5, lines 36-52 and fig. 7). 

    PNG
    media_image2.png
    229
    202
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the second aperture of Picetti to include a lip forming an aperture having a height greater than its width and a smaller opening than the rod diameter, in order to prevent the rod from jumping out, as taught by Kaneda.
However, Picetti in view of Kaneda does not teach wherein the second compression member has a bottom surface configured to be malleable in order to deform upon contact with the second longitudinal member. The examiner first notes that if enough force were applied, the bottom surface of the second compression member of Picetti is capable of deforming upon contact with the second longitudinal member and can therefore be construed as "configured to be malleable" as claimed. In another, separate, interpretation, the examiner relies on Jackson for support. 
Jackson teaches a closure plug and set screw arrangement which cooperates with a bone screw to close an open head thereof and to clamp a spinal fixation rod (paragraph 0023). The set screw (3) has a V-shaped set ring (45) which deforms as it cuts into the surface (34) of the rod (7), for the purpose of increasing the probability that the rod will be engaged securely by the closure plug and set screw (3) (paragraphs 0031-0032).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Picetti in view of Kaneda to specify that the bottom surface of the second compression member is configured to be malleable, in order to increase the probability that the rod will be engaged securely, as taught by Jackson.
Regarding at least claim 2
Picetti in view of Kaneda and further in view of Jackson teaches the method of claim 1, wherein a bottommost surface of the second aperture is contoured to correspond to an outer portion of the second longitudinal member (contour is defined as: an outline, especially one representing or bounding the shape or form of something and corresponding is defined as: related to or connected with something; since the rod R2 is related to/connected to the outline bounding the shape of the bottommost surface of the second aperture 724, this limitation is met by Picetti).  
Regarding at least claim 3
Picetti in view of Kaneda and further in view of Jackson teaches the method of claim 1, wherein the second longitudinal member has a smaller diameter than the first longitudinal member (Picetti teaches that the diameters of the rods could be equal or they may be different, such that one has a smaller diameter than the other, to provide adjustability and stability prior to final locking down; paragraphs 0028 and 0041).
Regarding at least claim 4
Picetti in view of Kaneda and further in view of Jackson teaches the method of claim 1. However, Picetti in view of Kaneda and further in view of Jackson does not appear to teach wherein the second compression member is smaller than the first compression member.  
	It would have been an obvious matter of design choice to modify the second compression member such that it is smaller than the first compression member, depending on the anatomical requirements of the individual and the respective sizes of the first and second apertures, particularly since such a modification would have involved a mere change in the size of a component, and also in view of the lack of any disclosed criticality of the claimed limitation.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding at least claim 5
Picetti also meets the limitations of a method of implanting a bone fixation assembly (710; fig. 10) that provides augmented support, the method comprising: providing a bone fixation assembly, comprising: a screw having a longitudinal axis, a screw head (712), and a threaded shank (714); a first aperture (722) positioned about the screw head and located within the screw head; and38Docket No. 0218.447.0003 a second aperture (724) spaced apart from the first aperture and positioned about the screw head, wherein the second aperture has a first aperture end opening (front), a second aperture end opening (rear), and a lateral aperture opening (side), wherein the first aperture end opening and the second aperture end opening are on opposite sides of the second aperture forming a lumen, wherein the lateral aperture opening connects the first aperture end opening and the second aperture end opening (fig. 10), wherein the second aperture does not line up over the threaded shank (apertures 722 and 724 are both offset from the longitudinal axis of the shank), and wherein the first aperture and the second aperture are of a single unitary construction about the screw head (fig. 10); and inserting a first longitudinal member (R1) within an open top portion of the first aperture (fig. 10 shows R1 being placed into the aperture from the top); engaging a first compression member (744) with the first aperture to secure the first longitudinal member; inserting a second longitudinal member (R2) having a rod diameter into the first aperture end opening or second aperture end opening of the second aperture (R2 can be inserted from the side aperture or into one of the aperture end openings as claimed); and engaging a second compression member (786) with the second aperture to secure the second longitudinal member and provide augmented support, as claimed by applicant.  

Picetti further discloses that the attachment portion (threaded shank; 14) is disposed along a medial axis of head portion (12) and in other embodiments may be placed to one side of a medial axis, for example directly beneath one of the channels (apertures; 22 and 24) (paragraph 0022 and figs. 5 and/or 8). However, Picetti does not teach that the first aperture (722) is located within the screw head directly over the threaded shank and in line with the longitudinal axis.
It would have been an obvious matter of design choice to make the different portions of the bone fixation assembly of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. More specifically, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the attachment portion such that the first aperture is located within the screw head directly over the threaded shank and in line with the longitudinal axis, since both offset and lined up embodiments are contemplated by Picetti and since this modification would contribute to the benefits of whatever design is desired for the individual patient. 
Furthermore, since applicant has not disclosed that these modifications solve any
stated problem or are for any particular purpose and it appears that the device would
perform equally well with either designs, these modifications are a matter of design
choice. Absent a teaching as to criticality that that the first aperture is located within the screw head directly over the threaded shank and in line with the longitudinal axis, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
However, Picetti also does not teach wherein the lateral aperture opening includes a lip extending above a bottommost surface of the second aperture, wherein the lateral aperture opening is smaller than the rod diameter to provide lateral support to the second longitudinal member after being inserted into the second aperture, or wherein a height of the second aperture is greater than the width of the second aperture.
Kaneda teaches an instrument for anterior correction of scoliosis or the like which includes screw rods passed through rod holes in the heads of vertebra screws (abstract). The bottom part of the opening (lateral aperture opening; 33) has a jaw (lip; 34) formed in it, forming an aperture having a height greater than its width and an opening smaller than the rod diameter, for the purpose of preventing the rod (longitudinal member; 23) from jumping out of the rod passage hole (second aperture; 28) (col. 5, lines 36-52 and fig. 7). 

    PNG
    media_image2.png
    229
    202
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the second aperture of Picetti to include a lip forming an aperture having a height greater than its width and a smaller opening than the rod diameter, in order to prevent the rod from jumping out, as taught by Kaneda.
However, Picetti in view of Kaneda does not teach wherein the second compression member has a bottom surface configured to be malleable in order to deform upon contact with the second longitudinal member. The examiner first notes that if enough force were applied, the bottom surface of the second compression member of Picetti is capable of deforming upon contact with the second longitudinal member and can therefore be construed as "configured to be malleable" as claimed. In another, separate, interpretation, the examiner relies on Jackson for support. 
Jackson teaches a closure plug and set screw arrangement which cooperates with a bone screw to close an open head thereof and to clamp a spinal fixation rod (paragraph 0023). The set screw (3) has a V-shaped set ring (45) which deforms as it cuts into the surface (34) of the rod (7), for the purpose of increasing the probability that the rod will be engaged securely by the closure plug and set screw (3) (paragraphs 0031-0032).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Picetti in view of Kaneda to specify that the bottom surface of the second compression member is configured to be malleable, in order to increase the probability that the rod will be engaged securely, as taught by Jackson.
Regarding at least claim 6
Picetti in view of Kaneda and further in view of Jackson teaches the method of claim 5, wherein the bone fixation assembly further comprises one of the first longitudinal member and the second longitudinal member (Picetti teaches two longitudinal members; R1 and R2).  
Regarding at least claim 7
Picetti in view of Kaneda and further in view of Jackson teaches the method of claim 6, wherein one of the first longitudinal member and the second longitudinal member comprises one of a wire, a tube, a solid tube, a square tube, a spring and a combination thereof (the rods of Picetti are solid tubes at least to the same extent as applicant’s).  
Regarding at least claim 8
Picetti in view of Kaneda and further in view of Jackson teaches the method of claim 5, wherein the bone fixation assembly further comprises a first set of threads formed on an inner wall of the first aperture that mate to a complimentary first set of threads formed about the first compression member (paragraph 0043 of Picetti teaches that the set screw is threaded into hole 722).  
Regarding at least claim 9
Picetti in view of Kaneda and further in view of Jackson teaches the method of claim 8. However, Picetti in view of Kaneda and further in view of Jackson does not appear to teach wherein the first set of threads and the complimentary first set of threads comprise a saw-tooth pitch in order to prevent a plug from loosening when clamped against the first longitudinal member. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Picetti in view of Kaneda and further in view of Jackson to specify that the threads of the first compression member taught by Picetti comprise a saw-tooth pitch, in order to ensure proper fixation of the compression member in the hole, particularly since the threads of Picetti necessarily have a pitch, which is defined as: a measure of the number of teeth that fall within one inch, and the term “saw-tooth” is broad since it not structurally defined by the claim or disclosed in applicant’s specification. 
Regarding at least claim 10
Picetti in view of Kaneda and further in view of Jackson teaches the method of claim 5, wherein the bone fixation assembly further comprises a threaded compression member aperture (paragraph 0043 of Picetti discloses the set screw 744 being threaded into channel 724) extending from a top surface of the screw head into the second aperture (as shown in fig. 10) and a second set of threads disposed about the second compression member that fit threadably in the threaded compression member aperture (paragraph 0043), which second set of threads are removable (the set screw of Picetti is capable of being removed).  
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Picetti in view of Kaneda and Jackson, as applied to claim 5, and further in view of US Patent Application Publication No. 2006/0052782 to Morgan et al. (Morgan).
Morgan teaches an orthopaedic implant that may be a bone plate, bone screw, intramedullary nail, spinal fixation element (pedicle screw, pedicle hook, fixation plate, fixation rod, etc.), intervertebral implant, distractor, external fixation system or other orthopaedic implant (paragraph 0007). Morgan further teaches a coating that may act as a carrier or substrate for a pharmaceutically active agent or other therapeutic substance, as well as a compartment for storing a therapeutic agent, etc. (paragraph 0007), and that the therapeutic agent comprises at least one of an antibiotic, a growth factor, a pain medication, a chemotherapeutic agent, and a growth inhibitor (claim 20).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the bone fixation assembly of Picetti in view of Kaneda and further in view of Jackson to include one or more active agents applied about the bone fixation assembly, such as the therapeutic substance coating the spinal fixation element of Morgan, in order to prevent infection, stimulate growth, lessen pain, etc., as taught by Morgan. It is noted that adding therapeutic substances to bone implants is well known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774